Citation Nr: 1607118	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-15 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right wrist disorder.

2. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis C. 

3. Entitlement to service connection for a variously diagnosed facial rash.  

4. Entitlement to service connection for a sinus condition, to include allergic rhinitis.  

5. Entitlement to service connection for gastroesophageal reflux disease (GERD) also claimed as heartburn.

6. Entitlement to service connection for benign paroxysmal positional vertigo also claimed as ear condition, to include as secondary to the service-connected tinnitus. 

7. Entitlement to service connection for scoliosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985 and had additional service in the U.S. Army Reserves until November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2007, October 2009, and July 2013 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

While a report of general information in May 2014 shows that the Veteran was requesting a hearing for the appeal dated on October 25, 2010, the Veteran on this date appeared at a hearing before the undersigned Veterans Law Judge regarding the issue of entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a right wrist disorder.  This was the only issue currently in appellate status on which the Veteran presented testimony.  A transcript of the hearing is in the record.  The Veteran's other hearing requests will be addressed in the remand that follows the decision below.  

In a rating decision in June 2015, the RO denied service connection for a benign paroxysmal positional vertigo also claimed as ear condition, to include as secondary to the service-connected tinnitus, and service connection for scoliosis.  In July 2015 the Veteran filed a timely notice of disagreement with this determination.  A Statement of the Case (SOC) has not been issued, and a SOC must be sent to the Veteran regarding this claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In a February 2016 brief, the Veteran's representative included the issue of service connection for a right wrist disorder, however the only claim that the Veteran filed for a right wrist disorder and the only issue on appeal pertaining to the right wrist disorder is entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right wrist disorder.  

In September 2015, the Veteran waived initial RO review of additionally submitted evidence.  

With the exception of the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right wrist disorder, the other issues on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An additional right wrist disorder was not caused by VA treatment and surgery performed in September 2000 for a ganglion cyst right wrist excision.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for an additional right wrist disorder claimed as due to VA treatment and surgery performed at a VA medical facility in September 2000 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in July 2007 of the criteria for establishing entitlement to compensation under 38 U.S.C.A. § 1151 and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in December 2007.  Nothing more was required.  

VA also has fulfilled its duty to assist in obtaining identified and available pertinent evidence needed to substantiate the claim.  VA medical records, private medical records and opinions, claims submissions, records from the Social Security Administration, and lay statements have been associated with the record.  

A VA opinion was obtained from a physician in July 2012.  The Board finds this opinion along with the other evidence of record, to include other VA opinions dated in February 2011, to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiner thoroughly reviewed the record, including the surgery records, treatment records pertaining to the right wrist, and considered the Veteran's entire medical history in providing the opinion.  

During the October 2010 Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's previous notice obligation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Legal Criteria

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151.

The current regulations provide that in order to determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1).

For claims received for additional disability due to hospital care, medical or surgical treatment, examination, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. 
§ 3.361(c)(2).

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).  It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the Veteran or the Veteran's representative. 

To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a Veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

Analysis

The Board has an obligation to provide adequate reasons and bases supporting its decision, however there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issue on appeal.  Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The threshold question in this case is whether the Veteran has an additional right wrist disorder that resulted from VA treatment and the VA surgery performed in September 2000.  

In statements and testimony, the Veteran contends that VA was negligent in failing to properly diagnose and treat his right wrist injury.  He testified that his ligament tear was misdiagnosed by a VA physician as carpel tunnel syndrome and that this error resulted in his current right wrist disability or an aggravation thereof.  See May 2007 claim, February 2009 RO hearing, and October 2010 Board hearing.  In October 2010 the Veteran testified that his additional right wrist disability is the fusion of his right wrist that he ultimately had to undergo, which would not have occurred if the impairment resulting from his initial April 2000 injury was properly diagnosed.  

VA treatment records in April 2000 show that the Veteran complained of a painful lump on the dorsum of the right wrist, which arose after he hit his wrist at work.  The examiner noted that he worked as a carrier, lifted a lot of trays and was right handed.  Physical examination shows that the Veteran had a flat ganglion like cyst that measured 1.5 cm, which was slightly tender to palpation.  It was aspirated under aseptic conditions and injected with Celestone.  Private medical records that same month show that the Veteran had a work related accident and complained of intermittent right wrist region pain with certain activities and frequent episodes of dorsal wrist swelling.  The impression was rotary subluxation of the right scaphoid and right dorsal wrist syndrome secondary to dorsal wrist ganglion.  In July 2000 the ganglion recurred and excision was recommended.  That same month the Veteran signed a consent for Administration of Anesthesia and Performance of Operations and Other Procedures.

VA medical records in September 2000 show that the Veteran underwent a ganglion cyst right wrist excision.  Post-operation treatment records show that the Veteran was doing well and the incision was well healed.  In November 2000 it was noted that the ganglion may be recurring and he may have possible carpal tunnel syndrome.  He was referred to a hand surgeon.  VA right wrist x-rays in August 2000 and November 2000 were normal.  VA right wrist x-rays in July 2002 and July 2003 show mild degenerative changes and minimal osteoarthritic change.  

VA treatment records in July 2002 show that the Veteran had pain on the dorsum of his right wrist.  The examiner noted that the Veteran was a mailman and that his symptoms, which started 2 months earlier, were due to repetitive use of the right hand and lifting heavy boxes.  In September 2002 the records show that the Veteran was a postal worker and complained of swelling, pain and burning in his right wrist.  VA treatment records in December 2002 shows that the Veteran continued to have problems with pain and burning of the right wrist and hand, which the examiner noted was due to repetitive use of the hand and by lifting heavy boxes at work.  Examination revealed a synovitis at the site of the previous surgery with mild tenderness but no definite new ganglion.  VA treatment records in June 2003 and July 2003 show that the Veteran continued to complain of right wrist pain.  

VA records in January 2004 show that the Veteran complained of his right wrist swelling upon use.  Private records in March 2006 show that a private December 2004 MRI revealed a tear of the scapholunate ligament.  Private medical records in April 2005 acknowledge the December 2004 MRI and note that radiographic films from 2000 to 2004 were difficult to evaluate due to the angles of the radiograph.  Records from the Department of Labor in April 2005 show that the Veteran sustained a scapholunate ligament tear during an accident at work.  

A May 2006 private medical record shows that the Veteran had right wrist pain with tear of the scapholunate ligament.  In August 2006 the Veteran underwent a limited wrist arthrodesis of triscaphe joint right wrist with bone graft and a radial styloidectomy.  A private medical record in March 2007 shows an impression of status post styloidectomy and right dorsal wrist syndrome secondary to dorsal wrist ganglion.  A January 2008 VA x-ray and June 2008 private MRI shows fusion of the scaphoid, trapezoid and possible trapezium bones with complete tear of the scapholunate ligament.  In June 2011, private medical records show that the Veteran's other surgeries included a proximal row carpectomy with a right radial styloidectomy in July 2009 and an exploration of the right wrist and a wrist arthrodesis in August 2010.  

There are medical opinions which are favorable and not favorable with regard to whether the Veteran has an additional right wrist disorder that was caused by VA treatment and the September 2000 surgery.  

As for the favorable opinions, in December 2005 a private doctor noted that the Veteran had rotary subluxation of the right scaphoid and right dorsal wrist syndrome secondary to dorsal wrist ganglion.  He noted that a component of the Veteran's wrist pain appeared to be a scapholunate joint dissociation, resulting in rotatory subluxation of the scaphoid that was consistent with the Veteran's April 2000 injury, which was not reviewed in the previous medical records.  

In December 2007 a VA examiner noted that the Veteran injured his right wrist in 2000 when he slammed it on the door of the mail truck and developed a ganglion cyst which was removed and recurred.  He opined that the Veteran's degenerative changes were related to the original injury.  

In June 2006 a private doctor opined that the Veteran's scaphoid tear was related to his injuries in April 2000 and November 2003.  Similarly, in January 2009, another private doctor opined that the Veteran's ligament tear was related to the previous injury and the wrist fusion lead to arthritis.  

In February 2011 a VA examiner opined that the Veteran's right wrist degenerative joint disease was as likely as not caused by or a result of the right wrist injury initially treated by VA in 2000, noting that the Veteran's post-injury course is a common course seen in the scapholunate ligament dissociation and injuries.  The examiner reiterated the same opinion after reviewing the claims folder.  In February 2014 a private examiner noted that the Veteran's ganglionic cyst was misdiagnosed in 2000 and later turned out to be a torn ligament.  
As for the unfavorable opinion, on VA examination in July 2012 the examiner noted that Veteran's right wrist surgeries most recently include a total fusion of wrist bones in 2012.  X-rays show arthritis of the right wrist.  After examining the Veteran and reviewing the claims file the examiner opined that as for the right wrist disorder, it is less likely as not that VA treatment or lack thereof to include the removal of the ganglion cyst in September 2000 resulted in an additional disability.  Her rationale was that in April 2000 the Veteran complained of a painful lump on the dorsum of the right wrist, which was the result of a work related injury.  In September 2000 he had an excision of the ganglion in his right wrist and the post-surgery treatment records show that he was recovering well.  The VA doctor found it significant that VA treatment records in December 2002 and June 2003 show that the Veteran had full range of motion and continued to have problems with pain and burning of the right wrist and hand brought about by repetitive use of the hand and lifting heavy boxes at work.  She emphasized that the VA examiner ordered the appropriate work restrictions.  Further, she noted that the Veteran's right wrist x-rays dated in August 2000 and November 2000 were normal, with mild degenerative joint disease shown in July 2002 and July 2003.  

Following his 2006 surgery done at a private medical facility, x-ray in January 2007 shows degenerative joint disease of the right hand with a widened base at the 4th metacarpal.  She explained that the surgical consent for the 2000 ganglion surgery was accomplished.  The pre-surgery notes documented the history and physical exam findings consistent with a simple ganglion cyst.  There was no apparent complication noted on the operative report, the follow-up treatment was uneventful, and the Veteran went back to work in December 2000.  The examiner reiterated that there was no clinical evidence at that time for any additional or missed injury.  Following the 2000 surgery the Veteran had at least 3 subsequent surgeries beginning in 2006, which were performed outside of VA.  

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the unfavorable VA July 2012 opinion.  The Board rejects the favorable opinions discussed above as none of these examiners provided an adequate rationale for the conclusions reached.  They also failed to consider the Veteran's occupation as a mail carrier and extensive history of right wrist pain due to repetitive use of his hand at work.  An examiner's mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

Conversely, the July 2012 VA opinion was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner in proffering the opinion considered the nature of the Veteran's initial right wrist injury in April 2000, the September 2000 surgery, subsequent treatment, x-ray reports from August 2000 to the present, and the Veteran's occupation as a mail carrier prior and subsequent to his April 2000 right wrist injury.  

It is also noteworthy that another VA examiner in January 2012 stated that he could not determine with any certainty whether the Veteran's scapholunate injury was missed when he injured his right wrist unless he was able to review the Veteran's x-rays from time of his injury, which no longer existed.  He cautioned that it would be imprudent to assume that trained physicians missed a diagnosis of scapholunate tear without direct evidence to support it.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has considered the Veteran's lay statements and acknowledges that he is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  His opinion that he has additional right wrist disability due to the September 2000 VA surgery and treatment is outweighed by the July 2012 opinion.  As discussed at length above, this opinion is highly probative as the examiner,  considered the longitudinal history of the Veteran's right wrist problems as well as all relevant lay and medical evidence of record.  The Veteran as a lay person is not competent to opine on questions of causation, negligence, or reasonable foreseeability regarding his VA treatment and September 2000 surgery and his right wrist disorder.  These determinations are based upon findings that are medically complex in nature and simply not readily amenable to lay comment.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease that necessarily involved complex medical issues).  In this regard, a medical professional has greater skill.  The Veteran's lay assertions are therefore afforded less probative weight than the July 2012 VA opinion which was based on clinical findings as well as the Veteran's medical history.  As the Veteran is not competent on this matter, the issue of whether his assertions are credible is not reached.  

Following a review of the evidence in this case, and the applicable laws and regulations, the preponderance of the evidence is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for an additional right wrist disorder as due to VA treatment and September 2000 surgery.  The treatment and surgery is not shown to have caused an additional right wrist disorder.  Without establishing such a cause and effect relationship, there is no need to address the question of whether there was carelessness, negligence, etc. on VA's part.  

Thus, under these circumstances, the claim for compensation for an additional right wrist disorder under the provisions of 38 U.S.C.A. § 1151 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent evidence weighs against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for an additional right wrist disorder is denied.


REMAND

As for the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis C, service connection for a variously diagnosed facial rash, service connection for a sinus condition, to include allergic rhinitis, and service connection for GERD also claimed as heartburn, the Veteran requested a Travel Board hearing on the October 2012 and February 2015 Form 9 Appeal that he filed perfecting his appeal of these claims.  He has not been afforded such hearings.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. 20.904(a)(3).  Thus the Veteran should be scheduled for a Travel Board hearing at the RO.  

For the reasons explained in the Introduction, an SOC should be sent to the Veteran as to the claims of service connection for a benign paroxysmal positional vertigo also claimed as ear condition, to include as secondary to the service-connected tinnitus, and service connection for scoliosis.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps in order to schedule the Veteran for a Travel Board hearing regarding the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis C, service connection for a variously diagnosed facial rash, service connection for a sinus condition, to include allergic rhinitis, and service connection for GERD also claimed as heartburn.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

2. Issue an SOC for the claim of service connection for a benign paroxysmal positional vertigo also claimed as ear condition, to include as secondary to the service-connected tinnitus, and service connection for scoliosis.  Certify these issues to the Board only if the Veteran perfects an appeal of it.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


